NOT FOR PUBLICATION WITHOUT THE
                        APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is
 posted on the internet, this opinion is binding only on the parties in the case and its use in other
                                     cases is limited. R. 1:36-3.




                                              SUPERIOR COURT OF NEW JERSEY
                                              APPELLATE DIVISION
                                              DOCKET NO. A-2562-16T1

STATE OF NEW JERSEY,

      Plaintiff-Respondent,

v.

COREY M. TAYLOR a/k/a
COREY SIMPKINS,

      Defendant-Appellant.

_______________________________

              Submitted September 5, 2018 – Decided September 10, 2018

              Before Judges Alvarez and Gooden Brown.

              On appeal from Superior Court of New Jersey, Law
              Division, Essex County, Indictment Nos. 14-11-2771
              and 15-12-2989.

              Joseph E. Krakora, Public Defender, attorney for
              appellant (Cody T. Mason, Assistant Deputy Public
              Defender, of counsel and on the brief).

              Robert D. Laurino, Acting Essex County Prosecutor,
              attorney for respondent (Matthew E. Hanley, Special
              Deputy Attorney General/Acting Assistant Prosecutor,
              of counsel and on the brief).
PER CURIAM

       On January 20, 2017, defendant Corey Taylor was sentenced in accord

with his plea agreement with the State on the following offenses: third-degree

possession of a controlled dangerous substance, N.J.S.A. 2C:35-10(a); third-

degree unlawful possession of a weapon (a rifle), N.J.S.A. 2C:39-5(c)(1); and

second-degree unlawful possession of a weapon (a handgun), N.J.S.A. 2C:39-

5(b). On the second-degree offense, the judge sentenced defendant to seven

years subject to forty-two months of parole ineligibility, in accord with the

Graves Act, N.J.S.A. 2C:43-6(c), on the rifle possession, defendant received five

years subject to three years of parole ineligibility, again, pursuant to the Graves

Act.      A concurrent five year term was imposed on the third-degree drug

possession offense.    The remaining numerous counts of the two separate

indictments were dismissed pursuant to the plea agreement. Defendant appeals

the denial of his pretrial motions to suppress. For the reasons that follow, we

affirm.

                                        I.

       With regard to the third-degree unlawful drug possession, Newark police

officer Christopher Segarra testified that on the morning of June 4, 2014, he was

dispatched with two other officers to an area he patrolled on a daily basis. All

                                                                           A-2562-16T1
                                        2
the officers were in civilian clothing, but wearing police badges around their

necks. Over the time he was assigned there, Segarra had made several arrests

for weapons and narcotics. Prior to going to the location, he was informed of

an anonymous call to the station stating that a heavy-set male wearing a white

shirt and yellow shorts had been seen brandishing a gun. When the officers

arrived, they saw two men engaging in a conversation "pretty much in the middle

of the street." As they approached, the men were observed exchanging items in

a "possible hand-to-hand transaction." The officers announced themselves after

stepping out of the vehicle; the two men looked towards them and fled. The

officers chased after the man wearing the white shirt and yellow shorts, later

identified as defendant. While running, defendant "was pretty much grabbing

his left side." After defendant and Segarra vaulted a fence, defendant tossed a

Ziploc bag, which Segarra grabbed as he continued to give chase. Defendant

ran down a driveway, where he was stopped by the other officers. The Ziploc

bag was later found to have numerous bags of heroin and cocaine. When

defendant was searched incident to his arrest, the officers found eight bags of

marijuana and sixty-two dollars in cash.

      The judge relied on several factors in denying the motion to suppress.

Segarra, whom he found credible, had ten years of experience with narcotics


                                                                       A-2562-16T1
                                       3
investigations. The area was known to be an open air drug market, and had been

the subject of many calls by citizens. Segarra immediately noticed defendant

because he matched the anonymous caller's description of a man brandishing a

handgun, and appeared to be engaging in a drug transaction. Furthermore, the

men fled when the officers showed their badges and directed defendant to stop.

During the ensuing chase, Segarra saw defendant toss a bag onto the ground.

Hence, the judge held the officer had a reasonable and articulable suspicion to

detain defendant initially, and to pursue defendant and seize the bag he tossed.

The judge also found the arrest and search incident to arrest lawful.

                                       II.

      The weapons convictions stemmed from seizures made under the authority

of a search warrant. East Orange Police Department Sergeant Anthony Ricks

applied for the warrant. In the supporting affidavit, he said he and an undercover

officer had previously made a buy from a codefendant who was standing in front

of a particular address listed in the warrant and affidavit. During the purchase,

the undercover officer was instructed by the codefendant to go next door . A

codefendant entered the address for about two minutes before returning to hand

the undercover officer two small bags of marijuana in exchange for twenty

dollars. During surveillance, Ricks observed several individuals——including


                                                                          A-2562-16T1
                                        4
defendant——going in and out of the house and seemingly engaging in narcotics

activities.

      In Ricks's search warrant affidavit, he stated that the undercover officer

"was equipped with an audio/video recording device which would be used to

record any conversations and/or transactions which may take place."            No

recordings were produced by the return date of the motion to suppress. In the

affidavit, Ricks said that "[i]ntelligence gathered as well as prior undercover

narcotics purchases led [him] to believe that narcotics (namely marijuana), was

being distributed at the said location from [the codefendant] and a Mr. Cory

Taylor."

      In his written motion decision, the judge opined that the details of the

controlled buy sufficed to establish probable cause for the search warrant. The

description of the interaction established the necessary nexus between the

contraband and the relevant address. Therefore, he concluded, defendant fell

short of meeting his burden to demonstrate no probable cause existed.

      The judge also addressed defendant's objection that the information was

stale, stating that in addition to the details of the July 1 buy, which took place

nine days prior to the application for a search warrant, Ricks mentioned prior

undercover narcotics purchases connecting defendant to the relevant address.


                                                                          A-2562-16T1
                                        5
The judge therefore concluded that the nature of the alleged activity was

ongoing, making the issue of staleness irrelevant. Additionally, nine days was

not so extended a delay as to warrant suppression based on staleness.

Accordingly, he denied this motion as well.

                                      III.

      Defendant raises the following points for our consideration:

            POINT I
            THE FIRST MOTION TO SUPPRESS EVIDENCE
            SHOULD
            HAVE BEEN GRANTED BECAUSE THE OFFICERS
            LACKED
            REASONABLE    SUSPICION  TO    BELIEVE
            DEFENDANT WAS
            ENGAGED IN CRIMINAL ACTIVITY PRIOR TO
            SEIZING
            HIM.

            POINT II
            THE SECOND MOTION TO SUPPRESS EVIDENCE
            SHOULD
            HAVE BEEN GRANTED BECAUSE THE SEARCH
            WARRANT
            WAS NOT SUPPORTED BY PROBABLE CAUSE
            SPECIFIC
            TO THE HOME THAT WAS SEARCHED.

            POINT III
            A REMAND FOR RESENTENCING IS REQUIRED
            BECAUSE
            THE COURT DID NOT ADEQUATELY EXPLAIN
            THE


                                                                      A-2562-16T1
                                       6
            SENTENCE AND IMPROPERLY WITHHELD TWO
            DAYS OF
            JAIL CREDIT.

                   A. A Remand Is Required Because the
                   Court Did Not Adequately Explain the
                   Sentence Imposed.

                   B. A Remand Is Required Because
                   Defendant is Entitled to Two Additional
                   Days of Jail Credit.

                   C. A Remand Is Required to Vacate the
                   Parole Bar Imposed on the Rifle
                   Conviction.

      The State concedes that no parole bar should have been imposed on the

third-degree possession of a rifle, as it did not fall under the purview of the

Graves Act. Accordingly, the matter must be remanded for correction of the

judgment. On remand, the court should also consider whether defendant is

entitled to additional days of credit. The police report referenced by defendant

in support of his argument does appear to indicate that defendant was taken into

custody on July 10, 2015, as opposed to July 12, 2015——the date listed on the

pre-sentence report. It is also true that defendant was actually taken into custody

on an unrelated arrest warrant for other narcotic offenses. The credits cannot be

resolved on this record, and require additional information to be presented to the

sentencing judge before the matter can be resolved.


                                                                           A-2562-16T1
                                        7
                                       IV.

      Defendant contends that his motion to suppress the drugs should have

been granted because the officers lacked a reasonable suspicion for the stop.

This argument lacks merit.

      The determination as to whether the State has met its preponderance of

the evidence burden to show officers had adequate reasonable suspicion is

highly fact-sensitive and requires careful consideration of the totality of the

circumstances. State v. Coles, 218 N.J. 322, 343 (2014); State v. Mann, 203

N.J. 328, 338 (2010). The decision calls for an objective evaluation of the

circumstances and the facts available at the time of the encounter. State v.

Pineiro, 183 N.J. 13, 21-27 (2004); State v. Stovall, 170 N.J. 346, 361 (2002).

      In this case, as the judge observed, multiple factors established reasonable

suspicion. A credible police officer testified that the area was an open air

narcotics market about which numerous civilian complaints had been received.

Although that factor alone would not be dispositive, it may be considered in

conjunction with others. State v. Bard, 445 N.J. Super. 145, 158-59 (App. Div.

2016). Additionally, defendant was dressed precisely as an anonymous caller

reporting a man with a gun described and had the same physical build. That

would have warranted at least a field inquiry, but when the officers arrived, they


                                                                          A-2562-16T1
                                        8
also observed defendant engaged in a drug transaction. That the officer did not

fully detail his observations is not sufficient to discount his interpretation of

events. The officer had ten years of experience witnessing drug trafficking. The

judge properly credited Segarra's belief that he saw a drug transaction.

                                       V.

      Defendant also contends that the motion to suppress the evidence seized

on the warranted search should have been granted because Ricks's affidavit did

not establish probable cause. This claim also lacks merit.

      Defendant argues that Ricks's statement about prior intelligence and the

controlled buy was insufficient to demonstrate probable cause.             But an

undercover agent conducted the drug buy from the premises. The personal

observations of law enforcement officers are generally regarded as highly

reliable and sufficient to establish probable cause. See State v. O'Neal, 190 N.J.

601, 613-14 (2007); State v. Moore, 181 N.J. 40, 46-47 (2004); State v. Myers,

357 N.J. Super. 32, 39-40 (App. Div. 2003). Thus, the information in the

affidavit sufficed.

      That nine days elapsed before the search warrant application is entirely

insignificant. Accordingly, the court also did not err in denying the motion to

suppress evidence seized during the execution of the search warrant.


                                                                           A-2562-16T1
                                        9
                                       VI.

       Finally, defendant argues that the matter should be remanded for

resentencing. He characterizes the judge's discussion of the aggravating and

mitigating factors as too superficial. However, it is black letter law that we will

affirm a sentence——after deferential review——so long as the sentencing

guidelines were not violated, the aggravating and mitigating factors found by

the trial judge were based upon competent and credible evidence, and the

sentence does not shock the judicial conscious. State v. Fuentes, 217 N.J. 57,

70 (2014) (citing State v. Roth, 95 N.J. 334, 364-65 (1984)). When sentencing

defendant in accord with the terms of the plea bargain in this case, the judge

noted defendant's personal circumstances and extensive prior contacts with the

system. At thirty-six, defendant had nine prior juvenile adjudications, seven

indictable convictions, two disorderly persons offenses, and had been

unsuccessfully placed on probation and parole. Against this backdrop, the judge

found aggravating factors three, six, and nine. N.J.S.A. 2C:44(a)(3), (6), and

(9).   Clearly, the aggravating factors preponderated, but he nonetheless

sentenced defendant to the agreed upon term.          We are satisfied that the

sentencing calculus was supported by the record and did not violate sentencing

guidelines. It does not shock our conscience.


                                                                           A-2562-16T1
                                       10
      Affirmed, except that the matter is remanded to modify the parole

ineligibility term on the possession of a rifle count and for consideration of

defendant's claim that he is entitled to two additional days of jail credits.




                                                                            A-2562-16T1
                                        11